Filed 3/16/22 (unmodified opn. attached)
                                    CERTIFIED FOR PUBLICATION

                          COURT OF APPEAL -- STATE OF CALIFORNIA
                                    FOURTH DISTRICT
                                      DIVISION TWO


THE PEOPLE,                                                  E073965
     Plaintiff and Respondent,

        v.                                                   (Super.Ct.No. SICRF1989169810)

                                                             The County of Inyo
JODY ANN CLEMENTS,
  Defendant and Appellant.                                   ORDER MODIFYING OPINION
                                                             AND DENYING PETITION FOR
                                                             REHEARING
                                                             [No Change in Judgment]
______________________________________


THE COURT

        The petition for rehearing is denied. The Opinion filed in this matter on February 16,
2022, is modified to add the following after the last paragraph prior to the disposition:

        Clements argues in a petition for rehearing that we should review the trial judge’s

ruling independently, rather than for substantial evidence, because his inquiry was limited

to a cold record—the trial transcript and prior appellate decision—without observation of

live testimony. She points out correctly that the trial judge did not preside over the

original trial in this matter, which occurred before he took the bench. She argues under

these circumstances the trial judge has no advantage over us when making factual

findings, and that we should not defer to his findings. However, our Supreme Court has

held in the context of a Proposition 36 petition for recall of sentence that “even if the trial




                                                1
court is bound by and relies solely on the record of conviction to determine eligibility,

[where] the question . . . remains a question of fact . . . we see no reason to withhold the

deference generally afforded to such factual findings.” (People v. Perez (2018) 4 Cal.5th

1055, 1066.)

       Clements relies on People v. Vivar (2021) 11 Cal.5th 510, 524 (Vivar). In Vivar,

our Supreme Court held we should conduct an independent review when evaluating a

trial judge’s decision whether to vacate a conviction under a recently enacted statute

offering relief to people who have already served their sentences but face deportation or

other negative immigration consequences due to the conviction. (§ 1473.7.) “A successful

section 1473.7 motion requires a showing, by a preponderance of the evidence, of a

prejudicial error that affected the defendant’s ability to meaningfully understand the

actual or potential immigration consequences of a plea.” (Vivar, at p. 517.) In choosing

independent review in this context, the Court emphasized that the questions raised by a

1473.7 motion, “while mixed questions, are predominantly questions of law.” (Vivar, at

p. 524.) By contrast, the question whether Clements acted with reckless indifference to

human life is predominantly a factual determination. We conclude that Perez, not Vivar,

governs in the circumstances of Clements’ appeal.

       We note that the Supreme Court emphasized in Vivar that the “embrace of

independent review in this context is a product of multiple factors with special relevance

here: the history of section 1473.7, the interests at stake in a section 1473.7 motion, the

type of evidence on which a section 1473.7 ruling is likely to be based, and the relative



                                              2
competence of trial courts and appellate courts to assess that evidence.” (Vivar, supra, 11

Cal.5th at p. 527.) The same factors don’t support applying independent review in the

context of reviewing a trial judge’s ruling after a full hearing under section 1170.95

subdivision (d)(3).

       Except for the modification, which doesn’t affect the judgment, the opinion is unchanged.

       CERTIFIED FOR PUBLICATION

                                                                  SLOUGH
                                                                                              J.
We concur:

CODRINGTON
          Acting P. J.

FIELDS
                           J.




                                               3
Filed 2/16/22; Opinion on transfer from Supreme Court (unmodified opinion)

                                CERTIFIED FOR PUBLICATION

          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                               FOURTH APPELLATE DISTRICT

                                            DIVISION TWO



 THE PEOPLE,

         Plaintiff and Respondent,                               E073965

 v.                                                              (Super.Ct.No. SICRF1989169810)

 JODY ANN CLEMENTS,                                              OPINION

         Defendant and Appellant.



        APPEAL from the Superior Court of Inyo County. Brian Lamb, Judge. Affirmed.

        Reed Webb, under appointment by the Court of Appeal, for Defendant and

Appellant.

        Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Robin Urbanski and Meredith S.

White, Deputy Attorneys General, for Plaintiff and Respondent.




                                                      1
       In 1989, after appellant Jody Ann Clements solicited her ex-husband and her

boyfriend to assault her 16-year-old brother, the two killed the brother by stabbing him

and bludgeoning him with a rock and then buried his body in the desert. A jury convicted

Clements of second degree murder in 1990 after the trial judge instructed them on both

natural and probable consequences and implied malice theories of murder.

       In 2018, the Legislature enacted Senate Bill No. 1437 (2017-2018 Reg. Sess.)

(SB 1437), which, among other things, amended the definition of murder to eliminate the

natural and probable consequences doctrine. (Pen. Code, §§ 188, subd. (a)(3); 189, subd.

(a), unlabeled statutory citations refer to this code.) The Legislature also added a new

provision to the Penal Code, which establishes a procedure for vacating murder

convictions predating the amendment if they could not be sustained under the amended

definition of murder. (§ 1170.95; Stats. 2018, ch. 1015, § 4.)

       Clements filed a petition arguing she was convicted of second degree murder

under a natural and probable consequences theory and could not be convicted under the

current law. After a hearing, at which the parties agreed to limit the evidence to the

record of conviction, the trial judge looked to our decision in Clements’ original appeal

and other portions of the record of conviction and made two alternative determinations

that: (1) substantial evidence supported the determination that Clements could have been

convicted of second degree murder under an implied malice theory and (2) Clements in

fact committed implied malice second degree murder beyond a reasonable doubt. The

trial judge therefore denied her petition on each of these independent, adequate grounds.



                                             2
       Clements argues the trial judge erred by considering this court’s opinion in her

original appeal, by misconstruing the nature of the eligibility determination it was

required to make under the new statute, and by denying her petition in the absence of

substantial evidence supporting a finding of implied malice.

       We hold an appellate opinion is part of the record of conviction and may be relied

on in deciding a section 1170.95 petition on the merits, so the trial judge did not err in

doing so in this case. We also hold the trial judge sits as a fact finder at a hearing under

section 1170.95, subdivision (d) and that substantial evidence supports the trial judge’s

finding beyond a reasonable doubt that Clements committed implied malice second

degree murder. The trial judge correctly denied Clements’ petition for resentencing for

that reason.

       After we issued our opinion, and while the case was pending review in the

California Supreme Court, the Legislature passed and the Governor signed Senate Bill

No. 775 (Stats. 2021, ch. 551), which amends section 1170.95 in a number of ways. (Sen.

Bill No. 775 (2021-2022 Reg. Sess).) On December 22, 2021, the Supreme Court ordered

us to vacate our opinion and reconsider the matter in view of these changes. We asked the

parties to file supplemental briefs addressing the issues raised by the statutory changes.

We conclude they reaffirm our interpretation of the standard that applies at a hearing

under section 1170.95 and don’t otherwise change our resolution of the case. We

therefore again affirm the order of the trial court denying Clements’ petition.




                                              3
                                              I

                                          FACTS

       A. The Facts as Set Out in the Opinion from Clements’ First Appeal

       The facts in this part of the opinion come directly from the unpublished opinion

we issued in 1994, affirming Clements’ conviction in case No. E008001.

       In January 1988, Clements and her ex-husband located the victim at a juvenile

facility in New Mexico. Clements and the victim, who were brother and sister, had been

separated during childhood. The three traveled some and eventually settled in Texas,

during which time sexual relations took place between Clements and the victim, and

between all three at once. This caused fighting between Clements and her ex-husband,

and Clements returned to California with the victim in late April or early May.

       The relationship between Clements and the victim soured in California. After the

murder, Clements admitted she had been envious because the minor victim received

money from the social security system due to the death of their father and she, because of

her majority, did not. Although Clements was, by May before the murder, having a

sexual relationship with her new boyfriend, and was not interested in continuing to have

sex with the victim, the latter did not share her feelings and resented her relationship with

her boyfriend. According to Clements, the victim was taking drugs (although she also

admitted supplying them to him), drinking, hot-rodding his car, and being abusive to her

and her mother, all of which additionally upset her. Clements and the victim often

argued, and two fights in particular erupted into physical confrontations, during one of



                                              4
which Clements said to the victim, “I’ll see you dead, you son of a bitch, and my friends

will do it.” At some point, Clements told a relative that she never hated anyone in her life

as much as she hated the victim and she feared she would kill him if they got into another

fight.

         Clements’ boyfriend testified at trial that Clements told him during this time that

she wanted the victim dead. He stated that in late June, she called her ex-husband in

Texas, reported to him her extreme unhappiness with the victim and asked him to come

out and kill the victim. According to the boyfriend, Clements also asked him to help in

the killing, after her ex-husband arrived in California and made clear his intention to

proceed with the murder, and they discussed together the various ways this could be

accomplished. The boyfriend stated that on July 5, after Clements’ ex-husband had twice

informed her that he and the boyfriend were going to kill the victim that night, the two

men took the victim to a remote area of the desert, stabbed the victim and bludgeoned

him with a rock, and buried him in a grave they had dug earlier in the day. Upon their

return to Clements’ home, the boyfriend testified, the ex-husband told her what they had

done.

         Clements’ mother and her boyfriend’s mother testified that Clements lied to the

latter twice that night about the boyfriend’s whereabouts. Clements’ mother also testified

that after the men left that night to get the victim, Clements told her that they had gone to

kill the victim. Clements’ mother confirmed the boyfriend’s testimony that Clements was

told about the killing when the men returned to the house. Clements, herself, admitted at



                                               5
trial that she tried to wipe the victim’s blood off her ex-husband’s shoes and body, and

she went with him twice in the days following the killing to destroy evidence. She also

admitted that she and her mother took some of the victim’s possessions when the men

returned from the murder scene with them.

       A relative testified that in the weeks following the killing, Clements and her ex-

husband attempted to obtain the victim’s social security checks, which were still coming

because the body had not yet been discovered.

       Months later, Clements admitted to her boyfriend’s then new girlfriend that she

and the boyfriend had killed the victim because she did not like him.

       Clements testified in her own behalf and admitted complaining to her ex-husband

about the victim, but she claimed she asked him only to beat the victim up and never

intended or anticipated that the victim would be substantially harmed. She denied

engaging in conversations about the victim’s demise before the fateful day. She also

denied knowing that her ex-husband and boyfriend had set out that day to kill the victim

or even knowing that they had accomplished their task until the following day.

       B. Additional Trial Evidence Concerning Malice

       Though not recounted in the original appellate decision, the trial transcript

contains testimony relevant to whether Clements had the intent necessary to sustain a

conviction for second degree murder under an implied malice theory. Specifically, the

testimony recounted in part B is relevant to whether Clements was aware soliciting her

ex-husband (Earl) and her boyfriend (Michael) to assault her teenage brother (Jim) would



                                             6
endanger the brother’s life, and whether she acted in conscious disregard of that risk.

       Clements admitted she had witnessed Earl’s violent temperament firsthand on

several occasions. She had seen him attack an ex-boyfriend unprovoked at least twice.

She had also seen him hit her brother Jim. She recounted one occasion when the three of

them were driving and Jim called her a bitch. Earl turned around and hit Jim, and the two

started fighting. She pulled the car over, and ultimately Jim called the police. On another

occasion she recounted, Clements stepped in between the two and tried to push Earl out

of the house “because he was ranting and raving and tore the curtains down and he was –

he was being awful.”

       Clements also admitted she was aware Earl was angry with Jim and had threatened

to harm him. While they still lived in Texas, Earl and Clements had stopped seeing each

other in part because of her relationship with Jim. She said Earl was angry with Jim over

the breakup and had told her he was “going to get him, you know, for what he had done

and stuff, and he says—okay. Earl felt like Jim had taken me away from him.” At trial,

Clements admitted she knew the tension between the two was mounting. She said Earl

told her she had to choose between the two men, and she chose Jim.

       After they moved to California, Clements and Jim started arguing and having

problems. In June 1989, about a month before the murder, Earl called Clements at work

and told her he was in trouble in Oklahoma because he had assaulted a man. He said the

man “was in the hospital in a coma, that that guy was just hurt real bad and they had

pretty good charges on him.” Earl told her he fought the man because both were involved



                                             7
with the same woman and “they didn’t know if that guy was going to live or not.” It was

during that conversation that Clements first told Earl about the problems she was having

with Jim. She said she thought he had “gotten out of hand,” and she could no longer

control his behavior. She asked Earl to come to California because she thought Earl could

“straighten him out.”

       Earl told Clements he was already mad at Jim and he wanted to get back at him for

the things he had done to them in Texas. He told her he was going to kill Jim and said he

had wanted to kill him when they were in Texas, but he couldn’t find a place to bury the

body and he didn’t think he could get away with it.1 According to Clements, she

responded, “Well I don’t want you to kill him. Could you just beat him up?” Earl said “he

was going to take care of it his way.”

       During her interview with detectives, Clements described a conversation she had

with Earl’s younger brother when she related her problems with Jim. “Well, Jim’s not

even going to be able to leave California and stuff like that. He’s going to be stuck in the

desert forever and suffer like this, you know, and I was kind of wondering if Earl had told

him.” She said he warned, “[Y]ou better watch out. This isn’t the first time [he’s] done

this, you know.” The detective asked Clements whether the brother meant this wasn’t the

first time Earl had killed someone. She said, “And – yeah. And I was a little worried

about it, but not really because I didn’t think he would ever hurt me, you know, but I

don’t know.”

       1 The trial judge admitted this testimony for the purpose of proving Clements’
state of mind.

                                             8
       After the first phone call with Earl, Clements and Jim got into a physical fight, and

she told him, “I’ll see you dead and my friends will do it.” Clements and Earl then spoke

on the phone a second time. She told him about the fight, and he “cuss[ed] Jim really

bad,” and said he was “going to get him.” Referring to Jim, Earl said, “That son [of] a

bitch just crossed me. [¶] . . . [¶] And he shouldn’t of crossed me and he shouldn’t hurt

you because I told him not to ever hurt you.”

       Once Earl arrived in California, he kept his car hidden from view. Clements

explained he did this “because he didn’t want anyone to know he was there because he

was going to kill Jim.” Clements said she asked Earl why he thought he had to kill her

brother and again asked him to “straighten [Jim] up” by beating him up. Later, she

overheard Earl and Michael discussing Jim and how angry at him they were. She heard

Earl ask, “[A]re you going to help me get rid of Jim?” Michael responded, “are you really

serious about this?” Earl replied, “I’m serious about this.”

       On the day of the murder, Earl and Michael were gone for several hours. When

they returned, they told Clements they had been digging a trench in the desert. That

evening, as Earl was leaving to get Jim, Clements said she told him not to kill her brother.

As she explained during her testimony, “I think it was that day I told him. Because when

he said he was going to go get him I was thinking about what he told me on the phone

and stuff, but I didn’t—I just told him not to do that. [¶] I just told him not to kill him

because I didn’t think he would.”




                                               9
       While the two were out committing the murder, Clements told her mother she was

worried they were going to kill Jim and admitted she was worried about him. Her mother

testified Clements told her outright that Earl had gone to kill her brother, not that she was

worried that would happen.

       C. Jury Instructions and Conviction

       In 1989, Clements was charged generally with murder for her involvement in the

killing. The trial judge instructed the jury on several theories of murder liability. First, the

judge instructed the jury on second degree implied malice murder, telling them that crime

is the unlawful killing of a human being when: “1) the killing resulted from an intentional

act, 2) the natural consequences of the act are dangerous to human life, and 3) the act was

deliberately performed with knowledge of the danger to, and conscious disregard for,

human life.” The judge also instructed the jury Clements was guilty of murder if she

caused the victim’s death, “as a natural and probable consequence of a request to commit

a felony inherently dangerous to human life,” and that the felony could include

aggravated assault.

       The jury acquitted Clements of first degree murder but convicted her of second

degree murder. Clements appealed on grounds different from the issues now on appeal

and this court affirmed her conviction.

       D. Clements’ 1170.95 Petition

       In January 2019, Clements filed a petition under newly enacted Penal Code

section 1170.95, which, among other things, allows people convicted of second degree



                                              10
murder under the natural and probable consequences doctrine to seek to vacate their

convictions and seek resentencing for the underlying offense. The trial judge appointed

counsel for Clements and ordered the parties to submit briefing on her eligibility for

relief. After briefing, the parties and the trial judge agreed Clements had made a prima

facie showing of eligibility, and the judge ordered an evidentiary hearing.

       The trial judge held the hearing on July 25, 2019. Though section 1170.95

specifically allows the introduction of new or additional evidence, the parties agreed they

would not introduce such evidence. With Clements’ agreement, the People submitted the

record of conviction, including trial transcripts, to the court. No one testified. The parties

disagreed whether the trial judge should rely on the statement of facts from our prior

opinion, recounted in part I.A. above. The trial judge then took the case under

submission.

       On September 30, 2019, the trial judge denied Clements’ petition in a written

opinion. He concluded the prior opinion of this court is part of the record of conviction

and it was proper for him to consider the factual history set out in the opinion to the

extent it was relevant. The judge noted the parties agreed Clements satisfies the first two

conditions on eligibility under section 1170.95 and that the only issue is whether “[t]he

petitioner could not be convicted of first or second degree murder because of the changes

to Section 188 or 189” effected by passage of SB 1437.




                                              11
       The trial judge determined, “based on the record of conviction properly before the

court, [that] the People have met their burden of establishing the fact that defendant is

ineligible for resentencing because she ‘could . . . be’ convicted of second degree murder

for the death of [her brother Jim], notwithstanding changes to Penal Code Section 188 or

189 made effective January 1, 2019.” The trial judge recognized a vagueness in section

1170.95 about the nature of the judge’s role in making that determination and for that

reason issued alternative holdings.

       First, the trial judge held the People had established the evidence in the record

was, as a legal matter, sufficient to uphold a conviction for second degree murder under a

still-valid implied malice theory. “In the court’s view, the newly-enacted statute does not

entitle the defendant to a plenary re-trial on the charge of second degree murder of which

she stands convicted. Rather, the issue for the court for decision, when an order to show

cause is issued and a hearing is held, is whether the People can prove, beyond a

reasonable doubt, that the petitioner ‘could . . . be’ convicted of second degree murder

under the current law of murder. That presents to the court a legal question, that is, the

issue of the legal sufficiency of the evidence before the court to sustain the defendant’s

conviction for one count of murder in the second degree, under the current law of murder,

as set forth in the Penal Code sections 188 and 189, as recently amended.” The court held

the record of conviction “conclusively establishes an ample and legal sufficient basis to

sustain, under the law of murder as currently formulated, the prior court’s verdict, finding

the defendant guilty of one count of murder in the second degree.”



                                             12
       Second, the judge, sitting as a fact finder, determined the evidence in the record of

conviction proved beyond a reasonable doubt that Clements was guilty of second degree

murder, notwithstanding the change to the law. “Alternatively, the statute may be read as

allowing the defendant what amounts to a retrial on the issue of murder, where the court

sits as the trier-of-fact, and the evidence is the record of conviction in the case, as

supplemented by any new or additional evidence adduced at the hearing on the petition.

Under this theory, the court puts itself in the place of the jury, determining whether the

People have proven the defendant is guilty of murder in the second degree, based on the

evidence before it. Applying this theory, the court, sitting as the trier-of-fact, based on the

evidence before it, and fully advised of the requirements of the law of murder as currently

formulated, hereby finds that the People have proven the defendant guilty of one count of

murder arising out of the death of [Clements’ brother], in the second degree.”

       Clements filed a timely notice of appeal.

                                               II

                                         ANALYSIS

       Clements challenges the sufficiency of the evidence that she acted with implied

malice required to establish second degree murder. Along the way, she argues the trial

judge erred by considering the facts as set out in our opinion in her direct appeal and by

conducting a substantial evidence review of the trial record. She argues section 1170.95

requires the judge to make an independent factual finding whether Clements would have

been convicted of second degree murder even if the jury hadn’t been instructed on the



                                              13
natural and probable consequences doctrine. She also argues the record shows reasonable

doubt as to whether she acted with implied malice. That means, she says, she is entitled

to be resentenced under section 1170.95.

       A. Senate Bill No. 1437

       “Generally, malice is an essential element of the crime of murder. (§ 187.) Malice

may be either express or implied. It is express ‘when there is manifested a deliberate

intention to unlawfully take away the life of a fellow creature.’ (§ 188, subd. (a)(1).) It is

implied ‘when no considerable provocation appears, or when the circumstances attending

the killing show an abandoned and malignant heart.’ (Id., subd. (a)(2).) Implied malice

has “‘both a physical and a mental component. The physical component is satisfied by

the performance of ‘an act, the natural consequences of which are dangerous to life.’ . . .

The mental component is the requirement that the defendant ‘knows that his conduct

endangers the life of another and . . . acts with a conscious disregard for life.”’” (People

v. Johns (2020) 50 Cal.App.5th 46, 57.)

       Before S.B. 1437, the natural and probable consequences doctrine was an

exception to the actual malice requirement. The doctrine made “a person who aids and

abets a confederate in the commission of a criminal act . . . liable not only for that crime

(the target crime), but also for any other offense (nontarget crime) [including murder]

committed by the confederate as a ‘natural and probable consequence’ of the crime

originally aided and abetted.” (People v. Prettyman (1996) 14 Cal.4th 248, 254, 262-

263.) Because a nontarget murder “is unintended, the mens rea of the aider and abettor



                                              14
with respect to that offense is irrelevant and culpability is imposed simply because a

reasonable person could have foreseen the commission of the [murder].” (People v. Chiu

(2014) 59 Cal.4th 155, 164.) For that reason, our Supreme Court held “punishment for

second degree murder,” rather than first degree murder, “is commensurate with a

defendant’s culpability for aiding and abetting a target crime that would naturally,

probably, and foreseeably result in a murder under the natural and probable consequences

doctrine.” (Id. at p. 166.)

       Effective January 1, 2019, the Legislature changed the substantive definition of

murder by enacting SB 1437. The new law was designed “to ensure that murder liability

is not imposed on a person who is not the actual killer, did not act with the intent to kill,

or was not a major participant in the underlying felony who acted with reckless

indifference to human life.” (SB 1437, § 1.) Relevant to this case, SB 1437 eliminated the

exception that had allowed a second degree murder conviction under the natural and

probable consequences doctrine. As amended, Penal Code section 188 directs malice may

not “be imputed to a person based solely on his or her participation in a crime.” (Pen.

Code, § 188, subd. (a)(3).) Instead, “to be convicted of murder, a principal in a crime

shall act with malice.” (Ibid.)

       The Legislature also added section 1170.95 to the Penal Code, which creates a

procedure for offenders previously convicted of murder under a natural and probable

consequences theory to obtain the benefits of these changes retrospectively. Convicts

may petition for relief in the court where they were sentenced if (1) the complaint or



                                              15
information filed against them “allowed the prosecution to proceed . . . under the natural

and probable consequences doctrine,” (2) they were “convicted of first degree or second

degree murder following a trial or accepted a plea offer in lieu of a trial at which the

petitioner could be convicted for first degree or second degree murder”, and (3) they

“could not be convicted of first or second degree murder because of changes to Section

188 or 189.” (§ 1170.95, subd. (a).) If a petitioner makes a prima facie showing that

they’re entitled to relief, the judge must issue an order to show cause and hold “a hearing

to determine whether to vacate the murder conviction and to recall the sentence and

resentence the petitioner on any remaining counts in the same manner as if the petitioner

had not . . . previously been sentenced.” (§ 1170.95, subds. (c), (d)(1).)

       At the hearing “to determine whether the petitioner is entitled to relief, the burden

shall be on the prosecution to prove, beyond a reasonable doubt, that the petitioner is

ineligible for resentencing.” (§ 1170.95, subd. (d)(3).) Both parties “may rely on the

record of conviction or offer new or additional evidence to meet their respective

burdens.” (Ibid.) As we’ve seen, in this case, both parties chose to rely on the record of

conviction. “If the prosecution fails to sustain its burden of proof, the prior conviction,

and any allegations and enhancements attached to the conviction, shall be vacated and the

petitioner shall be resentenced on the remaining charges.” (Ibid.) If the trial judge

determines the “petitioner is entitled to relief, [and] murder was charged generically, and

the target offense was not charged, the petitioner’s conviction shall be redesignated as the

target offense or underlying felony for resentencing purposes.” (Id., subd. (e).)



                                              16
       Clements’ appeal implicates the question whether the People sustained their

burden of proving beyond a reasonable doubt that she was not entitled to relief because

the record of conviction shows she acted with implied malice.

       B. Consideration of the Appellate Opinion on Direct Review

       Clements argues the trial judge erred when he ruled this court’s opinion in her

direct appeal was part of the record of conviction and could be considered in determining

whether she was entitled to relief.

       In People v. Woodell (1998) 17 Cal.4th 448, our Supreme Court held an appellate

opinion is generally “part of the record of conviction that the trier of fact may consider in

determining whether a conviction qualifies under the sentencing scheme at issue.” (Id. at

p. 457.) It’s true that when introduced at trial to prove the defendant’s conduct, the

contents of an appellate court opinion are subject to the ordinary rules regarding the

admission of hearsay. (Id. at pp. 457-458; see also Lockley v. Law Office of Cantrell,

Green, Pekich, Cruz & McCort (2001) 91 Cal.App.4th 875, 885.) However, in posttrial

proceedings, statements from prior appellate opinions are admissible as reliable hearsay

even if they would not be admissible at trial. (See People v. Guilford (2014) 228

Cal.App.4th 651, 660 [Proposition 36 proceedings].)

       It’s a separate question “[w]hether and to what extent an opinion is probative in a

specific case.” (People v. Woodell, supra, 17 Cal.4th at p. 457.) It’s easy to conceive of a

case where the issues on appeal implicate different facts than a later resentencing petition.

For example, a defendant convicted of natural and probable consequences murder with a



                                             17
gang enhancement may have challenged only the gang enhancement on direct appeal

because the evidence of the murder was, under prior law, very strong. The original

appellate decision in such a case may focus on facts not relevant to a later petition

challenging the murder conviction. (See, e.g., People v. Langi (2022) 73 Cal.App.5th

972, 980 [“Despite the statement in our prior opinion that appellant threw the punch

leading to the victim’s death, for which the record does include evidence, the record as a

whole leaves room to question that conclusion. . . . That question was not critical to the

resolution of the appeal; the critical question was whether it was reasonably likely that

Faasolo’s improperly excluded testimony would have led to a different outcome at

trial”].) Here, the trial judge properly noted that possibility and limited its consideration

to only the “relevant and admissible evidence in the record of conviction.”

       At the time of the hearing, section 1170.95, subdivision (d)(3) allowed “[t]he

prosecutor and the petitioner [to] rely on the record of conviction or offer new or

additional evidence to meet their respective burdens” at the evidentiary hearing. The trial

court was justified in presuming the Legislature was aware of the precedent holding an

appellate decision is part of the record of conviction admissible in posttrial proceedings

when they enacted section 1170.95 and intended to allow trial judges to consider prior

appellate opinions in deciding after a hearing whether 1170.95 petitioners are eligible for

relief. (See In re W.B. (2012) 55 Cal.4th 30, 57.) However, effective January 1, 2022, the

Legislature limited use of prior appellate opinions, allowing trial judges to “consider the

procedural history of the case recited.” (§ 1170.95, subd. (d)(3), as amended by Stats.



                                              18
2021, ch. 551.) Though the parties don’t mention this change in their supplemental

briefing, its specificity indicates the Legislature has decided trial judges should not rely

on the factual summaries contained in prior appellate decisions when a section 1170.95

petition reaches the stage of a full-fledged evidentiary hearing.

       In any event, Clements has not identified any portion of our prior opinion that the

trial judge relied upon, so she’s provided no basis for overturning the trial judge’s ruling

on the ground that it reached its ultimate conclusion that she was not entitled to relief

based on information in our prior opinion rather than information in the trial transcripts

the parties submitted for the trial court’s decisions. (Del Real v. City of Riverside (2002)

95 Cal.App.4th 761, 766 [“It is the appellant’s burden to demonstrate the existence of

reversible error”].) As far as we can discern, the trial judge admitted the prior appellate

opinion, but did not rely on it. We have reviewed the trial transcripts and conclude they

support the factual history set out in our prior opinion, and our analysis depends on the

trial transcript rather than the partial summary contained in our prior opinion.

       C. The Trial Judge’s Role as Fact Finder

       As we noted above, the trial judge first considered the legal issue of whether the

record of conviction contained substantial evidence to support the murder conviction on a

theory other than the natural and probable consequence doctrine and concluded it did

provide a sufficient basis to sustain the verdict. Clements argues it was error to use a

substantial evidence standard to assess her eligibility for relief. This is a question of

statutory construction which we review de novo. (People v. Gonzalez (2017) 2 Cal.5th



                                              19
1138, 1141.) It’s also a question of first impression in our appellate district and a matter

of disagreement in the other district Courts of Appeal. (People v. Rodriguez (2020) 58

Cal.App.5th 227 (Rodriguez) [error to use substantial evidence standard at a section

1170.95, subd. (d)(3) hearing]; People v. Lopez (2020) 56 Cal.App.5th 936 [same];

People v. Duke (2020) 55 Cal.App.5th 113, review granted Jan. 13, 2021, S265309

[holding substantial evidence standard applies at a section 1170.95, subd. (d)(3)

hearing].)

       Under section 1170.95, subdivision (a), defendants convicted under a natural and

probable consequences theory may file a petition for resentencing if they were charged in

a way that allowed the prosecution to proceed under the natural and probable

consequences doctrine, were convicted or pled guilty to first degree or second degree

murder, and “could not be convicted of first or second degree murder because of changes

to Section 188 or 189 made effective January 1, 2019.” (§ 1170.95, subd. (a)(1)-(a)(3).)

Here, it’s established that Clements was charged with murder generally, convicted of

second degree murder, and her jury was instructed on a natural and probable

consequences theory. So, Clements made a prima facie showing of eligibility under

section 1170.95, subdivision (a), and the trial judge properly ordered a hearing to

determine whether she is entitled to relief under section 1170.95, subdivision (d).

       Once the petitioner has made a prima facie showing for relief and the court issues

an order to show cause, the trial judge must “hold a hearing to determine whether to

vacate the murder conviction and to recall the sentence and resentence the petitioner on



                                             20
any remaining counts in the same manner as if the petitioner had not been previously

been sentenced.”2 (§ 1170.95, subd. (d)(1).) The parties may waive the hearing if they

agree the petitioner should be resentenced under the new law. (§ 1170.95, subd. (d)(2).) If

the People don’t agree to resentencing, the petitioner is entitled to a “hearing to determine

whether the petitioner is entitled to relief.” (§ 1170.95, subd. (d)(3).)

       At that point, the statute shifts the burden to the People. The Legislature specified

“the burden of proof shall be on the prosecution to prove, beyond a reasonable doubt, that

the petitioner is ineligible for resentencing.” (§ 1170.95, subd. (d)(3).) To sustain their

burden, the People may rely on the record of conviction “or offer new or additional

evidence.” (Ibid.) The judge must determine whether the People sustained their burden of

proof, and if they have not done so it directs “the prior conviction, and any allegations

and enhancements attached to the conviction, shall be vacated and the petitioner shall be

resentenced on the remaining charges.” (Ibid.)

       Thus, taken together, the People had the burden to prove the record of conviction

and any new or additional evidence the parties submit establish beyond a reasonable

doubt that Clements committed murder under the amended law. (§ 1170.95, subd. (d)(3).)

The trial judge concluded this inquiry “presents to the court a legal question, that is, the

issue of the legal sufficiency of the evidence before the court to sustain the defendant’s

conviction for one count of murder in the second degree.”


       2The statute bars the trial judge from imposing a sentence greater than the original
sentence. (§ 1170.95, subd. (d)(1).)


                                              21
       We disagree with the trial judge’s construction of the statute. The question is

whether the petitioner committed murder under a still-valid theory, and that is a factual

question. The Legislature made this clear by explicitly holding the People to the beyond a

reasonable doubt evidentiary standard and by permitting the parties to submit new or

additional evidence at the hearing on eligibility. (§ 1170.95, subd. (d)(3).) Reading the

statute to require the trial judge to decide only whether substantial evidence supports a

conviction under a still-valid theory would undercut that explicit requirement. The

substantial evidence test asks only “whether substantial evidence supports the conclusion

of the trier of fact, not whether the evidence proves essential facts beyond a reasonable

doubt, or by clear and convincing evidence.” (In re Joseph E. (1981) 124 Cal.App.3d

653, 661, italics added.) By contrast, a fact finder tasked with holding the People to the

beyond a reasonable doubt standard, “must impartially compare and consider all the

evidence that was received throughout the entire trial” and determine whether that “proof

. . . leaves you with an abiding conviction that the charge is true.” (CALCRIM No. 220;

see also Pen. Code, § 1096 [reasonable doubt “is that state of the case, which, after the

entire comparison and consideration of all the evidence, leaves the minds of jurors in that

condition that they cannot say they feel an abiding conviction of the truth of the charge”],

italics added.) We presume the Legislature was aware of this distinction when they

enacted section 1170.95, and therefore conclude the plain text of the statute requires the

trial judge to sit as a fact finder, not as a quasi-appellate court.




                                               22
       Indeed, because the substantial evidence inquiry strips the standard of proof from

the reviewing court’s analysis, interpreting the statute as directing trial judges to sit as

quasi-appellate courts would effectively read the standard of proof out of the provision.

The statute is too clear that the People must prove the petitioner is not entitled to relief

beyond a reasonable doubt for that interpretation to be correct. “It is a maxim of statutory

interpretation that courts should give meaning to every word of a statute and should avoid

constructions that would render any word or provision surplusage.” (Tuolumne Jobs &

Small Bus. Alliance v. Superior Court (2014) 59 Cal.4th 1029, 1038.) If the Legislature

had intended trial judges to review the record of conviction and grant relief only in an

absence of substantial evidence to support a still-valid theory, they knew how to enact

that standard and would have done so explicitly. (See Tex-Cal Land Management., Inc. v.

Agricultural Labor Relations Bd. (1979) 24 Cal.3d 335, 346 [upholding Legislature’s

choice to “accord finality to the findings of a statewide agency that are supported by

substantial evidence on the record considered as a whole” rather than require

independent judgment review], italics added; Topanga Assn. for a Scenic Community v.

County of Los Angeles (1974) 11 Cal.3d 506, 515 [“If the Legislature had desired

otherwise, it could have declared as a possible basis for issuing mandamus the absence of

substantial evidence to support the administrative agency’s action”].)

       The trial judge and the People analogize the trial judge’s task with a substantial

evidence review on the basis of the statute’s use of the word “could” in subdivision (a).

They argue that if Clements is eligible only if she “could not be convicted,” then the



                                              23
People were required to prove only that she “could be convicted” under current law. That

is, the People must prove a counterfactual—that it’s possible a jury would convict her—

which they can do by establishing there’s sufficient evidence for a jury instructed under

current law to conclude she is guilty of second degree murder. In other words, if there is

substantial evidence to support a murder conviction under a still-valid theory, Clements

could still be convicted of murder under the amended law, and thus she is ineligible for

relief.

          While we recognize the appeal of the interpretation, we think it puts too much

emphasis on the mood of a verb in subdivision (a). That provision concerns what it takes

to make a prima facie showing, not establishing ultimate entitlement to relief. It’s natural

to use a verb mood focusing on whether it’s possible the petitioner wouldn’t have been

convicted of murder if tried under the amended law at the stage where the court is

deciding whether to hold a hearing on resentencing. It doesn’t follow that, at that ultimate

hearing, the People can show the petitioner shouldn’t get relief by arguing the conviction

was simply possible. That interpretation extends the hypothetical nature of the inquiry

from the prima facie stage to the hearing stage. As our sister court has explained, “Use of

a conditional verb in section 1170.95, subdivision (a)(3), is a normal grammatical

construct to express the hypothetical situation an inmate . . . faces when filing [a]

petition—what would happen today if he or she were tried under the new provisions of

the Penal Code? [Citation.] But once a prima facie case of eligibility has been made and

an order to show cause issued, the prosecution’s burden is neither conditional nor



                                              24
hypothetical. Under subdivision (d)(3) the prosecutor must prove ‘the petitioner is

ineligible for resentencing,’ not that he or she might be or could be ineligible.”

(Rodriguez, supra, 58 Cal.App.5th at p. 241.)

       When interpreting the statute, we must attend to the Legislatures’ clear purpose in

subdivision (d) of requiring a fact finding at the ultimate hearing on the merits.

Subdivision (d) specifies the purpose of the hearing is “to determine whether the

petitioner is entitled to relief” and places “the burden of proof . . . on the prosecution to

prove, beyond a reasonable doubt, that the petitioner is ineligible for resentencing.” This

plain language shows the People are required to establish the defendant is guilty under

current law as a matter of fact and beyond a reasonable doubt. (See Rodriguez, supra, 58

Cal.App.5th at p. 241 [“[The] legislative goal is best effectuated by resentencing

individuals convicted of . . . second degree murder under the natural and probable

consequences doctrine . . . whether from the record of conviction alone or with new and

additional evidence introduced at the subdivision (d)(3) hearing, fails to establish beyond

a reasonable doubt they, in fact, acted during the crime with the now-required mental

state”].) Applied to this case, the judge was required to determine whether the People

satisfied their burden of proving beyond a reasonable doubt that Clements committed

implied malice murder based on the evidence contained in the record of conviction.

       The People’s interpretation of the statute also has the demerit of leaving

completely obscure what the trial judge would be asked to do in a case where there is a

trial transcript and new live testimony. The statute is explicit that either party “may rely



                                              25
on the record of conviction or offer new or additional evidence to meet their respective

burdens.” (§ 1170.95, subd. (d)(3).) Under our interpretation, the judge simply reviews

the record, hears the testimony, and decides as a factual matter whether the petitioner

committed murder under the current law. (Rodriguez, supra, 58 Cal.App.5th at p. 242

[“How is the superior court to evaluate that additional evidence if not as an independent

factfinder? It would be pointless for the court’s role in this situation simply to be deciding

whether a jury could credit a new witness’s testimony and thus could conclude the

petitioner had acted with express malice”].)

       It’s true that it’s unusual to ask the trial judge to sit as the fact finder and (in some

cases) make factual determinations on a cold record, as the judge did in this case. While

that is not the ideal position for a fact finder, it is possible to review a trial transcript and

reach an opinion about what actually happened. The Legislature landed on that

compromise as a way of extending the ameliorative benefits of its redefinition of murder

to people previously convicted under prior law, which they judged to be too harsh. They

could have directed that qualifying offenders receive a new trial by a new jury on the

critical factual questions. But that was impractical for many reasons; the expense would

have been enormous and the chances of obtaining live testimony from witnesses who

remembered the events from years or decades earlier is small. The Legislature also could

have simply refused to make the benefits of the new law available to people already

validly convicted under the old law. They chose the middle course of requiring trial

judges to decide the critical factual questions based—at least in some cases—on a cold



                                               26
record. While the Legislature’s compromise is not perfect, it is adequate. And if either

party believes it’s important to put on live testimony to allow the trial judge to make

credibility determinations based on cues other than consistency and plausibility, the

statute expressly allows them that opportunity.

       After we issued our opinion, the Legislature confirmed our view by amending

section 1170.95. The amended provision now specifies that “[a] finding that there is

substantial evidence to support a conviction for murder . . . is insufficient to prove,

beyond a reasonable doubt, that the petitioner is ineligible for resentencing.” (§ 1170.95,

subd. (d)(3), as amended by Stats. 2021, ch. 551.)

       We therefore conclude the trial judge erred to the extent it based its conclusion

that Clements was not eligible for resentencing on the ground that substantial evidence in

the record of conviction supported finding her guilty of second degree murder under an

implied malice theory. That conclusion doesn’t end our inquiry, however, because the

trial judge held Clements isn’t eligible for resentencing on the alternative ground that she

was in fact guilty of second degree murder.

       D. Sufficiency of the Evidence to Support the Trial Judge’s Factual Finding

       Recognizing we might interpret the statute to require it to sit as the trier-of-fact,

the trial judge added a belt to its suspenders and found “the People have proven the

defendant guilty of one count of murder arising out of the death of [Clements’ brother], in

the second degree.” Clements argues this conclusion was erroneous because the record

shows a reasonable doubt as to her guilt on the second degree murder charge under an



                                              27
implied malice theory.

       We review the trial judge’s fact finding for substantial evidence. (People v.

Gregerson (2011) 202 Cal.App.4th 306, 320.) We ‘“examine the entire record in the light

most favorable to the judgment to determine whether it contains substantial evidence—

that is, evidence that is reasonable, credible, and of solid value that would support a

rational trier of fact in finding [the defendant guilty] beyond a reasonable doubt.”’

(People v. San Nicolas (2004) 34 Cal.4th 614, 657-658.) Our job on review is different

from the trial judge’s job in deciding the petition. While the trial judge must review all

the relevant evidence, evaluate and resolve contradictions, and make determinations as to

credibility, all under the reasonable doubt standard, our job is to determine whether there

is any substantial evidence, contradicted or uncontradicted, to support a rational fact

finder’s findings beyond a reasonable doubt. (Ibid.)

       Of course, in a section 1170.95 petition, the trial judge isn’t charged with holding

a whole new trial on all the elements of murder. Instead, the parties will focus on

evidence made relevant by the amendments to the substantive definition of murder.

Senate Bill No. 1437 amended section 188 to require the prosecution to prove that all

principals to a murder acted with malice aforethought. (§ 188, subd. (a)(3).) Though this

change abolished the natural and probable consequences doctrine, it maintained the

viability of murder convictions based on implied malice, and the definition of implied

malice remains unchanged. (§ 188.) In this case, the elimination of the natural and

probable consequences doctrine raises the question whether the evidence supports a



                                             28
second degree murder verdict under an implied malice theory. The trial judge found that

the evidence does support that verdict, and we conclude there is sufficient evidence in the

record of conviction, including Clements’ own testimony, to support the finding that she

acted with conscious disregard for her brother’s life, and thus harbored implied malice.

       Second degree murder is “the unlawful killing of a human being with malice

aforethought but without the additional elements, such as willfulness, premeditation, and

deliberation, that would support a conviction of first degree murder.” (People v. Knoller

(2007) 41 Cal.4th 139, 151.) Malice may be either express, i.e. when a defendant

manifests an intention to kill, or implied. (People v. Blakeley (2000) 23 Cal.4th 82, 87.)

‘“Malice is implied when the killing is proximately caused by ‘an act, the natural

consequences of which are dangerous to life, which act was deliberately performed by a

person who knows that his conduct endangers the life of another and who acts with

conscious disregard for life.’”’ (People v. Cravens (2012) 53 Cal.4th 500, 507.) Thus,

implied malice includes an objective component—an act that is dangerous to life—and a

subjective component—the defendant’s awareness of and disregard for the danger.

(People v. Knoller, at pp. 153-154, 157.)

       For implied malice in this case, the critical question is whether substantial

evidence in the record of conviction shows Clements’ act of requesting and coordinating

the assault on her brother was deliberate and performed with knowledge of the danger to,

and conscious disregard for, his life. Though the trial judge instructed the jury on this

element of implied malice, they weren’t required to find she acted in this way to convict



                                             29
her under a natural and probable consequences theory. So, the trial judge’s eligibility

determination hinges on the third element.

       Clements’ own trial testimony provided substantial evidence that she acted

deliberately and with a conscious disregard for life. She was aware recruiting Earl and

Michael to assault Jim was going to endanger Jim’s life, and she acted anyway, knowing

the risk. First, it was basically uncontested that she solicited Earl to assault Jim. She told

Earl about the problems she was having with Jim on their June 1989 call and asked him

to come to California because she thought he could “teach him a lesson,” and “put his

foot down.” She acknowledged she asked Earl to “straighten [Jim] out” by “disciplining”

him and that Earl said he was going to kill Jim. She also acknowledged he said he had

wanted to kill Jim in Texas, but he didn’t think he could get away with it. The best she

could say for herself is she responded, “Well, I don’t want you to kill him. Could you just

beat him up?” But Earl told her “he was going to take care of it his way.”

       Second, there was substantial evidence she understood the risk of her solicitation.

She was familiar with Earl’s violent temperament and proclivity for violence, including

deadly violence. She had seen Earl attack an ex-boyfriend twice unprovoked. In June

1989, about a month before the murder, Earl called Clements at work and told her he was

in trouble in Oklahoma because he had assaulted a man so badly he was in a coma and at

risk of dying. More, Clements told police Earl’s brother had warned her about asking Earl

to discipline Jim, saying “You better watch out. This isn’t the first time Earl’s done this,

you know.” The police asked whether he meant this wasn’t the first time Earl had killed



                                              30
someone, and Clements responded yes. She was also aware Earl was angry with Jim and

blamed him for their breakup. At trial, Clements admitted she knew the tension between

the two was mounting.

       After the June phone call, Clements and Jim got into a fight, during which she said

to him, “I’ll see you dead, and my friends will do it.” Afterward, Clements spoke to Earl

on the phone a second time. She told him about the fight and he “cuss[ed] Jim really

bad,” and said he was “going to get him.” Earl said, “That son [of] a bitch just crossed

me. [¶] . . . [¶] And he shouldn’t of crossed me and he shouldn’t hurt you because I told

him not to ever hurt you.” Earl said he had warned Jim that if Jim ever crossed him or

Clements, “he was going to have to pay for it.”

       Once Earl arrived in California, it became clear Earl intended to kill Jim. He again

told Clements as much. He kept his car hidden from view, and Clements explained it was

because he didn’t want anyone to know he was there because he was going to kill Jim.

Later, Clements overheard Earl and Michael discussing how angry they were at Jim, and

she heard Earl ask Michael for help killing Jim. Earl asked Michael, “are you going to

help me get rid of Jim?” Michael responded, “are you really serious about this?” Earl

replied, “I’m serious about this.” Both Earl’s statements and his actions therefore

communicated to Clements that he was serious about his threat to kill Jim.

       On the day of the murder, Earl and Michael were gone for several hours, and when

they returned, they told Clements they had been digging a trench in the desert. That

evening, as Earl was leaving, Clements said she told Earl not to kill Jim. As she



                                            31
explained it during her testimony, “I think it was that day that I told him [not to kill Jim].

Because when he said he was going to go get him I was thinking about what he told me

on the phone and stuff, but I didn’t – I just told him not to do that. I just told him not to

kill him because I didn’t think he would.” This comment shows Clements continued

facilitating the assault despite being aware of the risk Jim would be killed. Indeed, while

Earl and Michael were out committing the murder, Clements said she told her mother she

was worried they were going to kill Jim. Her mother testified too, and said Clements

actually told her they had gone to kill Jim, not that she was worried that was what was

happening. Under either version, Clements was consciously aware that Jim’s life was in

danger due to the assault she solicited.

       We conclude this evidence—including Clements’ own testimony trying to

minimize her culpability—provides a more than adequate basis for the trial judge’s

finding beyond a reasonable doubt that she was aware recruiting Earl to commit an

aggravated assault of Jim endangered Jim’s life and that she acted in conscious disregard

of that risk. On that basis, we affirm the order denying Clements’ section 1170.95

petition for resentencing.

       Clements argues the recent amendment of section 1170.95 raises new questions

about this conclusion. She is correct that Senate Bill No. 775 expanded the scope of

section 1170.95 from petitioners “convicted of felony murder or murder under the natural

and probable consequences doctrine” to petitioners convicted under any “other theory

under which malice is imputed to a person based solely on that person’s participation in a



                                              32
crime.” (§ 1170.95, subd. (a) as amended by Stats. 2021, ch. 551, § 2.) However, we

disagree with Clements’ attempt to present herself as a person convicted of implied

malice based solely on her participation in a crime. On the contrary, Clements was an

active participant in the solicitation and planning of the assault and the evidence,

including her own testimony, establishes she acted with conscious disregard for human

life.

        The recent case of People v. Langi illustrates the circumstances when the new

language applies. In that case, the defendant was part of a group who accosted the victim

with the purpose of robbing him. The confrontation ended in a fist fight, and the victim

was killed by a blow to the head suffered after he was punched by one member of the

group. (People v. Langi, supra, 73 Cal.App.5th at p. 975.) Langi argued the jury could

have found him “guilty of murder if it found that (1) the killing resulted from the actual

killer’s intentional act; (2) appellant aided and abetted that intentional act; and (3) the

killer ‘deliberately performed [the act] with knowledge of the danger to, and with

conscious disregard for, human life’—whether or not appellant knew of or consciously

disregarded the danger to human life.” (Id. at p. 981.) He argued “[t]he instructions thus

permitted the jury to impute malice to appellant based solely on his participation in a

crime, without having to find that he personally acted with malice.” (Ibid.) In other

words, he argued the aiding and abetting instructions allowed the jury to convict him

under a vicarious felony murder theory no longer permitted under the amended definition

of murder. The Court of Appeal agreed and remanded to the trial court for a hearing on



                                              33
whether Langi could be convicted under the amended definition of murder. (Id. at

p. 984.)

       This case is different. As we’ve explained, there was significant evidence that

Clements personally acted with knowledge of the danger to, and conscious disregard for,

the life of her brother.

                                            III

                                     DISPOSITION

       We affirm the order denying Clements’ section 1170.95 petition.

       CERTIFIED FOR PUBLICATION

                                                               SLOUGH
                                                                                         J.

We concur:


CODRINGTON
          Acting P. J.


FIELDS
                           J.




                                            34